 Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 1 of 6 PageID: 1




THOMPSON HINE LLP
Riccardo M. DeBari (026232008)
335 Madison Avenue, 12th Floor
New York, NY 10017
T: (212) 344-5680
F: (212) 344-6101
Riccardo.DeBari@ThompsonHine.com
Attorney for Defendant Jeffers Crane Service, Inc.

 UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF NEW JERSEY
                                                               Case No. 2:20-cv-09301
 THOMAS H. PILLSBURY, JR. and MELODY
 PILLSBURY,

               Plaintiffs,

 v.

 PBF ENERGY, INC., and JEFFERS CRANE
 SERVICE, INC.,

               Defendants.


                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Jeffers Crane Service, Inc. (“Jeffers”), hereby

removes this action, currently pending as Case No. MRS-L-001448-20 in the Superior Court of

New Jersey, Morris County, to the United States District Court for the District of New Jersey,

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

       In support of this Notice of Removal, Jeffers states:

       1.     On or about July 14, 2020, Plaintiffs Thomas H. Pillsbury, Jr. and Melody Pillsbury

filed a Complaint against PBF Energy, Inc. (“PBF”), and Jeffers, in the Superior Court of New

Jersey, Morris County (Case No. MRS-L-001448-20).

       2.     Jeffers was served with the Summons and Complaint via personal service at its

place of business on July 22, 2020. (See Summons and Complaint, attached as Exhibit A.) The
 Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 2 of 6 PageID: 2




Summons and Complaint constitute all process, pleadings, and orders served in the State Court

Action and constitute Jeffers’s first notice of the lawsuit. Accordingly, this Notice of Removal is

timely filed within the thirty (30) days allotted for removal by 28 U.S.C. § 1446(b).

         3.    Upon information and belief, at the time of the filing of this notice of removal,

defendant PBF had not been served with the Summons and Complaint. Thus, PBF need not join

in or consent to this removal per 28 U.S.C. § 1446(b); Brown v. JEVIC, 575 F.3d 322, 327 (3d Cir.

2009).

         4.    Plaintiffs claim to be residents of the State of Georgia. (See Complaint, preamble.)

Upon information and belief, Plaintiffs’ domicile, and thus citizenship, is Georgia.

         5.    Jeffers is now, and was when this action was filed, an Ohio corporation with its

principal place of business at 5421 Navarre Ave., Oregon, Ohio 43616. (See Complaint, ¶ 3.)

Thus, Jeffers is a citizen of Ohio.

         6.    PBF is now, and was when this action was filed, a Delaware corporation with its

principal place of business at 1 Sylvan Way, 2nd Floor, Parsippany, New Jersey 07054. (See

Complaint, ¶ 2.) Thus, upon information and belief, PBF is a citizen of Delaware and New Jersey.

         7.    There are no other defendants in this action. Accordingly, there is complete

diversity per 28 U.S.C. § 1332(a) because the case is between citizens of different states.

         8.    Jurisdiction is proper before this Court pursuant to 28 U.S.C. § 1441(b) because

there is complete diversity among the parties, and no defendant that has been properly joined and

served in this action is a citizen of New Jersey. Section 1441(b)(2) is unambiguous and precludes

removal on the basis of in-state citizenship only when the in-state defendant has been properly

joined and served. Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 153 (3d Cir.

2018 (affirming district court’s denial of a motion to remand where the in-state defendant removed



                                                 2
 Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 3 of 6 PageID: 3




the case to federal court before being properly joined and served); see also Gibbons v. Bristol-

Myers Squibb Co., 919 F.3d 699, 705 (2d Cir. 2019) (“By its text then, Section 1441(b)(2) is

inapplicable until a home-state defendant has been served in accordance with state law; until then,

a state court lawsuit is removable under Section 1441(a) so long as the federal district court can

assume jurisdiction over the action.”); Tex. Brine Co., L.L.C. v. Am. Arbitration Ass’n, 955 F. 3d

482, 487 (5th Cir. 2020) (holding non-forum defendant’s removal proper under Section 1441

where the forum-defendants had not been properly joined and served at the time of removal).

Because PBF had not been joined served at the time of removal, 28 U.S.C. § 1441(b) is not

applicable.

       9.      In the Complaint, Plaintiffs assert claims for negligence, careless, reckless, and/or

unreasonable conduct. (Complaint, ¶¶ 8, 14.) Plaintiffs seek damages for alleged serious and

permanent bodily injuries to Thomas H. Pillsbury, Jr., necessitating the payment of large sums of

money for medical care, including for surgery, and causing pain and suffering and incapacitating

injuries that allegedly prevent him from performing activities of daily living and from participating

in his gainful employment, and resulting in future pain and suffering and medical care. (Id.)

Melody Pillsbury seeks damages for loss of society, services, and consortium, and out-of-pocket

expenses related to Mr. Pillsbury’s medical care. (Complaint, ¶ 16.) Upon information and belief,

based on the nature of the injuries alleged and Plaintiff’s claims in the state action for

compensatory damages, the amount in controversy exceeds the sum of $75,000.00. Therefore,

this is a civil action over which this Court has original jurisdiction under 28 U.S.C. § 1332, and is

one which Jeffers may remove to this Court pursuant to 28 U.S.C. § 1441(b).




                                                 3
 Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 4 of 6 PageID: 4




       10.     Venue of this removal action is proper pursuant to 28 U.S.C. § 1441(a) because this

Court is the United States District Court for the district and division embracing the place wherein

the state action is pending, the Superior Court of New Jersey, Morris County.

       11.     Promptly upon filing this Notice of Removal with this Court, Jeffers will give

written notice of this removal to Plaintiffs and PBF and will file a copy of this Notice with the

Clerk of the Superior Court of New Jersey, Morris County.

       12.     As required by 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served upon Jeffers are attached hereto as Exhibit A.

       13.     By filing this Notice of Removal, Jeffers does not waive, and hereby reserves, all

objections as to service, personal jurisdiction, and any other defenses which Jeffers may have.

       WHEREFORE, Jeffers respectfully gives notice that this action is to be, and hereby is,

removed from the Superior Court of New Jersey, Morris County, to the United States District

Court for the District of New Jersey.




                                                     /s/ Riccardo M. DeBari
                                                     Riccardo M. DeBari
                                                     Thompson Hine LLP
                                                     335 Madison Avenue
                                                     12th Floor
                                                     New York, New York 10017-4611
                                                     Telephone: (212) 344-5680
                                                     Facsimile: (212) 344-6101
                                                     Riccardo.DeBari@thompsonhine.com

                                                     Conor A. McLaughlin (motion for pro hac
                                                     vice admission forthcoming)
                                                     Thompson Hine LLP
                                                     3900 Key Center
                                                     127 Public Square
                                                     Cleveland, Ohio 44114

                                                4
Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 5 of 6 PageID: 5




                                        Tel: (216) 566-5500
                                        Fax: (216) 566-5800
                                        Conor.mclaughlin@thompsonhine.com

                                        Attorneys for Defendant
                                        Jeffers Crane Service, Inc.




                                    5
 Case 2:20-cv-09301-MCA-LDW Document 1 Filed 07/22/20 Page 6 of 6 PageID: 6




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a true and accurate copy of the foregoing Notice of Removal

will have been served by First Class Mail by July 23, 2020, upon the following:

       Kevin T. Kutyla, Esq.
       Law Office of Kevin T. Kutyla
       15 Commerce Blvd #310
       Succasunna, NJ 07876

       Anthony G. Buzbee, Esq.
       Ryan S. Pigg, Esq.
       Cornelia Brandfield-Harvey, Esq.
       Ben Agosto III, Esq.
       The Buzbee Law Firm
       600 Travis Street, Suite 7300
       Houston, TX 77022

       Attorneys for Plaintiffs

                                                    /s/ Riccardo M. DeBari
                                                    Attorney for Defendant
                                                    Jeffers Crane Service, Inc.




                                               6
